DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08-06-2020.
Applicant’s election of the apparatus invention, claims 1-13, in the reply filed on 08-06-2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Legein (US 20150232688).
It is noted that language directed to the contents of the apparatus, what coating will be produced, and how the apparatus will be operated and manipulated during performance of a particular multicycle process for depositing multilayered coatings are intended uses, which do not limit the apparatus.  See MPEP 2114:  “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)” language directed to specific ways of using the apparatus in the apparatus claims are intended uses, which do not limit the apparatus.  
MPEP 2115 states: “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  Thus the presence of particular substrates to be worked upon or particular precursors also do not further limit the apparatus claims.
These features will be mentioned below to demonstrate that the apparatus is capable of such performance but it does not need to be used in these particular ways to read upon the claims.
Legein, as shown in figure 4, teaches and apparatus 100 [0151] for preparing a protective coating [0019], comprising: 
a chamber 101 [0151] ; 
a substrate (sample) positioned within the chamber configured to hold at least a target
object on a sample tray 105 [0152];
120 which includes multiple inlet pipes connecting monomer supply system 121 and the chamber 101 configured to direct a monomer vapor into the chamber [0151]; and 
one or more electrodes 104 [0152] which are configured to perform a chemical vapor deposition process (using chemical precursor vapor to deposit the films [0161]) and are capable of being used to (by controlling it do so, such as by repeating the deposition process) produce a multi-layer coating, wherein the chemical vapor deposition process comprises multiple cycles, each cycle comprising a pretreatment phase and a coating phase [0045] to produce a layer of the multi-layer coating by repeating the deposition steps [0132], wherein the one or more electrodes are configured to, for a first cycle of the multiple cycles, apply, in the pretreatment phase, a first type of a discharge at a first power level for a first time duration [0032-0037], and apply, in the coating phase, a second type of a discharge at a second power level for a second time duration to produce a first layer of coating having a first density, the second power level being lower than the first power level (it teaches controlling the power levels and durations and even exemplifies a “low power” plasma for the deposition plasma as different than the pretreatment plasma) [0146-0149], and wherein the one or more electrodes are further capable of being controlled to have power levels at least one of the second type of the discharge or the second power level in a second cycle of the multiple cycles to produce a second layer having a different density.  Thus, the apparatus of Legein anticipates applicant’s claimed apparatus (claim 1).
Claims 2-4, 6-9, 12, and 13 further recite intended uses and contents of the apparatus, which are not further limiting and the apparatus of Legein is capable of being used in such ways.
Claims 2-4: Legein teaches the plasma durations are adjustable and chosen by the operator [0048], and the plasma power levels are adjustable and chosen by the operator [0036-
Claim 5: Legein teaches the plasma source can be an RF discharge plasma source [0133], so it is capable of radio frequency discharges.
Claim 6: Legein teaches that its apparatus is capable of producing a continuous plasma at power levels and for durations described by applicant [0035-0037], and thus the apparatus is capable of being used in the manner described.
Claim 7: Legein teaches that its apparatus is capable of producing a continuous plasma discharge, including exemplifying it for a second discharge [0047], and thus the apparatus is capable of being used in the manner described.
Claim 8: Legein teaches that its apparatus is capable of producing a pulsed plasma discharge, with a frequency and duty cycle that reads upon applicant’s range [0039], and thus the apparatus is capable of being used in the manner described.
Claim 10: Legein teaches the apparatus includes an exhaust (outlet) pipe 130 [0159], which is taught to be capable of being used to produce pressures within applicant’s claimed range [0046].
Claim 11: Legein teaches that the inlet pipe system 120 further includes an inlet pipe connecting inert gas supply 122 and the chamber 101 configured to direct an inert gas into the chamber [0160].  There are multiple gas inlets to the chamber [0143], so the first and second inlet pipes could be mapped to be the pipe at distinct inlets or their separate pipes leading to the inlet pipe system.
Claim 12: Legein teaches that the apparatus is capable of using mixtures of monomers [0094-0097], and so is capable of being operated in the claimed manner.
Claim 13: Legein teaches that the apparatus is capable of treating mobile phones [0029-0030].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Legein (US 20150232688) in view of Willis (WO0020130).
Legein only discusses using RF (radiofrequency) which may be pulsed to generate the plasma discharge [0138-0139], not an alternating current.  However Willis is also directed towards apparatuses for depositing protective (water repelling) layers from monomers (abstract) it further teaches that the suitable known alternative current for generating plasma for deposition include radiofrequency (RF) and alternating current (AC) systems (page 9, lines 5-11) which may be periodically pulsable at frequencies in applicant’s described range (page 10, lines 15-28).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a plasma generator capable of producing a periodic alternating discharge at applicant’s claimed frequencies, since it was a taught alternative way of energizing electrodes to produce the plasma to polymerize such monomers instead of RF and doing so would produce no more than predictable results (claim 9).
Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOEL G HORNING/Primary Examiner, Art Unit 1712